United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3419
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Billy Walker

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: April 11, 2013
                               Filed: July 12, 2013
                                 ____________

Before RILEY, Chief Judge, BRIGHT and BENTON, Circuit Judges.
                              ____________

BENTON, Circuit Judge.

       A jury convicted Billy Walker of being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g). The district court1 sentenced him to 210 months’
imprisonment. He appeals, arguing the court abused its discretion in not granting a

      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
mistrial after reading the indictment to the venire, and erred in sentencing him to more
than 15 years under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e).
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

                                           I.

       Police were investigating Walker for a burglary. They stopped his car. He
reached toward the driver’s side floorboard. They asked him to exit. As he did so, an
officer saw a pistol handle on the driver’s side floorboard. The officer recovered a
loaded gun. After his arrest, Walker stated to the officer, “I should have wasted you
on the street.”

       During voir dire, the district court read to the venire all the indictment,
including the clause that Walker had been “convicted previously in the Circuit Court
of the City of St. Louis, Missouri, in Cause No.: 21CCR-604872, of Robbery First
Degree and Armed Criminal Action.” He requested a mistrial, which the court denied.
He never requested a curative instruction. At the beginning of trial, the court
instructed the jury, “You should understand that an indictment is simply an
accusation. It is not evidence of anything.”

       At trial, Walker’s gun possession was proved by evidence that included
eyewitness testimony from two officers, Walker’s statement, a witness’s testimony
that the gun in question had been stolen from his truck, and expert testimony about the
gun. The only evidence of a prior conviction was the parties’ stipulation that Walker
“was convicted of one or more felony crimes.” At the trial’s end, the court again
admonished the jury that “an indictment is simply an accusation. It is not evidence
of anything.” The jury convicted Walker of being a felon in possession of a firearm.

     The district court found that Walker qualifies as an armed career criminal under
18 U.S.C. § 924(e), because he has previously been convicted of at least three

                                          -2-
requisite offenses. The court determined the statutory range as 15 years to life. The
advisory guideline range was 210 to 262 months. The court sentenced him to 210
months. Walker neither objected to the sentence, nor requested a 15-year sentence.

                                           II.

       Walker argues the district court abused its discretion in not granting a mistrial
after reading the portion of the indictment stating the nature of his prior conviction.
This court affirms a “district court’s denial of a mistrial absent an abuse of discretion
resulting in clear prejudice.” United States v. Benson, 686 F.3d 498, 504 (8th Cir.
2012). “Generally, remedial instructions cure improper statements, and substantial
evidence of guilt precludes reversing the district court” for denying a mistrial. United
States v. Fetters, 698 F.3d 653, 656 (8th Cir. 2012).

       Walker relies on United States v. Turner, 565 F.2d 539 (8th Cir. 1977), where
the only mention of the defendant’s prior conviction was the district court reading the
indictment to the jury. Turner, 565 F.2d at 541. There, this court stated that the
district court “should have read the indictment to the jury without reference to the
nature of the felony conviction.” Id. But “this error” was not “unduly prejudicial in
light of the substantial evidence of Turner’s guilt.” Id. (citations omitted).

       Turner was before Old Chief v. United States, 519 U.S. 172 (1997), which
“bar[s] evidence of prior convictions offered solely to prove defendant’s status as a
convicted criminal.” United States v. Walker, 428 F.3d 1165, 1169 (8th Cir. 2005).
Walker invokes United States v. Munoz, 150 F.3d 401 (5th Cir. 1998), for the
proposition that “Old Chief’s rule can be implicated when the trial judge reads the
indictment . . . during voir dire.” See Munoz, 150 F.3d at 412 n.10. In Munoz, the
Fifth Circuit held it was harmless error for the district court to read the portion of the
indictment stating the nature of the defendant’s prior conviction. Id. at 413. It
concluded that “any prejudice . . . was remedied by the absence of any mention of the

                                           -3-
conviction’s nature during trial, the trial judge’s admonition to the jury at the start of
trial . . . , and his instructions to the jury at the end of trial.” Id.

       At any rate, even assuming there was error, there was no clear prejudice here.
As in Turner, evidence of Walker’s guilt was substantial. Two officers gave
eyewitness testimony that Walker possessed the gun, he stated he should have
“wasted” the arresting officer “on the street,” and several witnesses testified about the
gun itself. See, e.g., United States v. Clay, 346 F.3d 173, 177-78 (6th Cir. 2003)
(holding harmless the “district court’s inadvertent mistake in disclosing the nature of
Clay’s conviction to the jury pool” because of the “overwhelming” evidence of guilt).
As in Munoz, there was no mention of the conviction’s nature during trial, and the
district court admonished the jury at the start and end of the trial not to consider a
prior conviction as “evidence of anything.” See Munoz, 150 F.3d at 413; cf. United
States v. Jones, 67 F.3d 320, 322 (D.C. Cir. 1995) (holding the district court abused
its discretion in reading the indictment because, during the trial, the “jury was
confronted on five occasions with both the fact and nature of Jones’ prior felony
conviction”). Because reading the indictment did not result in clear prejudice, Walker
is not entitled to a mistrial.

                                           III.

       Walker claims the district court erred in sentencing him to more than 15 years
under 18 U.S.C. § 924(e). Because he failed to object before the district court, this
court reviews for plain error. United States v. Poitra, 648 F.3d 884, 888 (8th Cir.
2011). He “must show that there was an error, the error is clear or obvious under
current law, the error affected [his] substantial rights, and the error seriously affects
the fairness, integrity, or public reputation of judicial proceedings.” Id. at 887.

      Walker asserts section 924(e) limits his sentence to 15 years. That section
subjects a felon convicted of possessing a gun to enhanced punishment as an armed

                                           -4-
career criminal if he “has three previous convictions . . . for a violent felony or a
serious drug offense, or both.”2 18 U.S.C. § 924(e). Then, “such person shall be fined
under this title and imprisoned not less than fifteen years.” Id. (emphasis added).
Walker contends the italicized language sets both the minimum and maximum
sentences.

       This court has held that “section [924(e)] provides for a statutory minimum
penalty of 15 years and a maximum term of life imprisonment.” United States v.
Carey, 898 F.2d 642, 644 (8th Cir. 1990), citing United States v. Blannon, 836 F.2d
843, 845 (4th Cir. 1988) and United States v. Lego, 855 F.2d 542, 546 (8th Cir. 1988)
(holding the same under the predecessor to section 924(e)). Every court of appeals
to address this issue agrees. See United States v. Whitley, 529 F.3d 150, 158 (2d Cir.
2008); United States v. Weems, 322 F.3d 18, 26 (1st Cir.), cert. denied, 540 U.S. 892
(2003); United States v. Brame, 997 F.2d 1426, 1428 (11th Cir. 1993); United States
v. Carpenter, 963 F.2d 736, 743 (5th Cir. 1992); United States v. Bland, 961 F.2d
123, 128 (9th Cir. 1992); United States v. Wolak, 923 F.2d 1193, 1199 (6th Cir.
1991); United States v. Tisdale, 921 F.2d 1095, 1100 (10th Cir. 1990); United States
v. Williams, 892 F.2d 296, 304 (3d Cir. 1989), superseded by statute on other
grounds, USSG § 4B1.2, cmt. (n.2), as recognized in United States v. Dodd, 225 F.3d
340, 347 n.4 (3d Cir. 2000); Blannon, 836 F.2d at 845; United States v. Jackson, 835
F.2d 1195, 1197 (7th Cir. 1987); see also United States v. Dorsey, 677 F.3d 944, 958
(9th Cir. 2012) (interpreting nearly identical “not less than” language in 18 U.S.C. §
924(c)(1)(A)(iii)). The Supreme Court has observed: “The Armed Career Criminal
Act of 1984 raises the penalty for possession of a firearm by a felon from a maximum
of 10 years in prison to a mandatory minimum sentence of 15 years and a maximum


      2
       Prior convictions can be used to enhance a sentence without being alleged in
the indictment or proved beyond a reasonable doubt. Almendarez-Torres v. United
States, 523 U.S. 224, 243-47 (1998). The Supreme Court has not disturbed this
ruling. See Shepard v. United States, 544 U.S. 13, 25-26, 26 n.5 (2005) (plurality
opinion) (declining to reassess Almendarez-Torres’s holding).
                                         -5-
of life in prison without parole . . . .” Custis v. United States, 511 U.S. 485, 487
(1994) (internal citation omitted). Precedent precludes Walker’s interpretation.

      Nonetheless, Walker notes that at the oral argument of United States v. O’Brien,
130 S. Ct. 2169 (2010), three Justices expressed concern that section 924(c)(1)(B) –
an enhancement of “not less than 30 years” for using a machine gun – could be read
to impose a life sentence. But the “not less than 30 years” language was not at issue
in O’Brien. In the O’Brien opinion, the Court states that the statute turned “what were
once mandatory sentences into mandatory minimum sentences.” O’Brien, 130 S. Ct.
at 2179.

       According to Walker, the rule of lenity requires his interpretation. “The rule
of lenity states that a court cannot interpret a federal criminal statute so as to increase
the penalty that it places on an individual when such an interpretation can be based on
no more than a guess as to what Congress intended.” United States v. Speakman, 330
F.3d 1080, 1083 (8th Cir. 2003). “The rule of lenity, however, is not applicable unless
there is a grievous ambiguity or uncertainty in the language.” Id., quoting Chapman
v. United States, 500 U.S. 453, 463 (1991). Here, because the “language of the statute
is not ambiguous,” the rule of lenity does not apply. Lego, 855 F.2d at 546 (citation
omitted) (rejecting a rule-of-lenity argument because “[i]t is clear to us that this
language [of the ACCA] sets out a mandatory minimum sentence, not a mandatory
maximum sentence” (citation omitted)); accord Dorsey, 677 F.3d at 957-58; Blannon,
836 F.2d at 845.

      Section 924(e) allows the district court to sentence a defendant to more than 15
years. Walker qualifies as an armed career criminal because, as the district court
found, he has previously been convicted of at least three requisite offenses. Based on
the advisory guideline range of 210 to 262 months, the court sentenced him to 210
months. The court did not plainly err in imposing his sentence.



                                           -6-
                                     *******

      The judgment of the district court is affirmed.

BRIGHT, Circuit Judge, concurring.

       Because I agree that the district court’s sentence of Walker to 17½ years in
prison was not plain error, I concur. While I feel compelled to follow the precedent
established by this court, I am troubled by the scarce justification given for the
interpretation that section 924(e)’s “not less than” language implies a maximum
possible penalty of life in prison.

       As the majority notes, every circuit to consider the question of section 924(e)’s
“not less than fifteen years” language has concluded that the language provides for a
minimum penalty of 15 years and an implied maximum penalty of life imprisonment.
However, the express language of section 924(e) imposes no upper limit.3 Courts


      3
     Other provisions of section 924 contain express specifications of life
maximums. For example, section 924(c)(5) provides:

             (5) Except to the extent that a greater minimum sentence is
             otherwise provided under this subsection, or by any other
             provision of law, any person who, during and in relation to
             any crime of violence or drug trafficking crime . . . uses or
             carries armor piercing ammunition, or who, in furtherance
             of any such crime, possesses armor piercing ammunition,
             shall, in addition to the punishment provided for such crime
             of violence or drug trafficking crime or conviction under
             this section--
             (A) be sentenced to a term of imprisonment of not less than
             15 years; and
             (B) if death results from the use of such ammunition--
             (i) if the killing is murder (as defined in section 1111), be
                                          -7-
have interpreted this silence as permitting a sentence of life imprisonment, but they
have provided little to no explanation of why that is the case.

       Typically, courts interpreting section 924(e) have merely stated that the
maximum sentence permitted is life imprisonment, generally with sparse explanation,
citing to cases which do the same. E.g., United States v. Saffeels, 39 F.3d 833, 838
(8th Cir. 1994); United States v. Wolak, 923 F.2d 1193, 1199 (6th Cir. 1991).
Alternatively, courts rely on cases concluding that other statutes without stated
maxima authorize a life sentence and reason that likewise section 924(e), despite its
silence, must authorize a maximum sentence of life imprisonment. See, e.g., United
States v. Jackson, 835 F.2d 1195, 1197 (7th Cir. 1987) (citing Bates v. Johnston, 111
F.2d 966, 967 (9th Cir. 1940) (interpreting the Lindbergh Act, a federal kidnapping
statute that lacked a maximum, as implicitly authorizing the imposition of any term
up to life imprisonment))4 and United States v. Bridges, 760 F.2d 151, 153 (7th
Cir.1985) (stating “[w]hile section 841(b)(1)(A) does not expressly specify the
maximum parole term . . . it can only be read as authorizing a lifetime maximum
parole term”).



             punished by death or sentenced to a term of imprisonment
             for any term of years or for life; and . . . .

18 U.S.C. § 924(c)(5) (emphasis added). The language any term of years or for life
is also present in sections 924(j)(1) and 924(o). Reading an implied maximum life
sentence into 924(e) arguably renders surplusage the express specification of life
maximums in these provisions of section 924.
      4
       Unlike section 924(e), however, the Lindbergh Act as originally enacted
provided for imprisonment “for such term of years as the court, in its discretion, shall
determine.” Act of June 22, 1932, ch. 271, 47 Stat. 326 (emphasis added). Section
924(e) contains no language giving the sentencing court such discretion.


                                          -8-
      No court has, in my view, adequately explained why an absence of language
giving the sentencing court discretion to sentence a defendant to life imprisonment
under section 924(e), nevertheless, means it may do so. Under the present
construction of section 924(e), a defendant could be sentenced to life even for the least
severe charge of possessing a firearm. Surely, Congress knows how to create
sentencing ranges with a maximum of life and could have done so in section 924(e).
                        ______________________________




                                          -9-